Case 5:18-cv-00555-XR Document 246-4 Filed 08/03/20 Page 1 of 5




                   EXHIBIT D
         Case 5:18-cv-00555-XR Document 246-4 Filed 08/03/20 Page 2 of 5

                   SUMMARY OF ACADEMY SWORN TESTIMONY
                    RESPONSIVE TO GOVERNMENT SUBPOENA

 Topic                        Witness                      Page/Line
 1. Every sales transaction   Academy’s Senior Director of 18:1-12
 between Academy and          Compliance                   18:17-18
 Devin Kelley.                                             18:20-21
                                                           44:22-23
                                                           83:10-20
                                                           45:25-46:4
                                                           46:5-15
                                                           48:19-49:13
                                                           50:10-16
                                                           57:16-18
                                                           60:3-7
                                                           60:17-25; 61:9-20
                                                           104:19-20
                                                           149:2-9
                              Academy’s Store Director     19:6-13
                                                           27:24-28:3
                                                           39:7-16
                              Academy’s Sales Associate    13:9-14:9
                                                           18:24-19:9
                                                           39:10-23
                                                           41:3-12
                                                           47:23-49:12
                                                           50:10-51:2
                                                           103:9-17
                                                           118:4-22
                                                           158:11-159:12
                                                           159:16-23
                              Academy’s Department         9:8-10:6
                              Manager                      11:1-10
                                                           23:6-17; 87:2-14
                                                           24:24-25:19
                                                           26:2-5
                                                           36:5-14
                                                           40:9-41:11
                                                           50:2-18; 56:17-57:4
                                                           79:3-20; 136:7-25
                                                           149:2-15
                                                           152:7-156:7
                                                           158:7-159:6
                                                           209:12-210:17

 2. Academy’s                 Academy’s Senior Director of 36:20-25
 implementation of and        Compliance                   62:8-10
 compliance with ATF                                       62:13
 guidance                                                  83:14-15
                                          1

83332528v.1
         Case 5:18-cv-00555-XR Document 246-4 Filed 08/03/20 Page 3 of 5

                  SUMMARY OF ACADEMY SWORN TESTIMONY
                   RESPONSIVE TO GOVERNMENT SUBPOENA

                                                            105:14-18
                                                            106:11-17
                                                            109:3-15
                                                            110:7-8
                                                            178:24-179:15
                                                            179:16-22
                                                            185:20-21
                                                            290:1-5
                                                            298:9-14
                                                            303:1-12
                                                            303:13-304:3
                                                            304:9-11; 305: 1-8
                                                            319:29-320:4
                                                            320:7-10
                                                            320:11-14
                                Academy’s Store Director    30:16-31:4
                                                            42:11-20
                                Academy’s Sales Associate   59:14-60:25
                                                            62:25-63:5
                                                            170:11-23
                                Academy’s Department        45:24-46:1
                                Manager                     146:22-147:5
                                                            152:12-153:2
                                                            167:17-168:10
                                                            175:1-176:2
                                                            197:24-198:24

 3. Academy’s training and      Academy’s Senior Director of 18:22-25
 supervision of its employees   Compliance                   20:21-21:7
 with respect to compliance                                  21:15-19
 with federal and state                                      21:20-22:1
 firearms laws.                                              64:2-10
                                                             68:9-23
                                                             69:18-24
                                                             72:11-74:9
                                                             120:11-19
                                Academy’s Store Director     10:6-14
                                Academy’s Sales Associate    13:1-8
                                                             17:22-18:23
                                                             21:6-8
                                                             47:6-18
                                                             100:7-101:4
                                                             104:17-20
                                                             122:22-123:14
                                                             134:3-24
                                                             136:1-13
                                            2

83332528v.1
         Case 5:18-cv-00555-XR Document 246-4 Filed 08/03/20 Page 4 of 5

                    SUMMARY OF ACADEMY SWORN TESTIMONY
                     RESPONSIVE TO GOVERNMENT SUBPOENA

                                                               137:6-23
                                                               139:6-16
                                                               141:21-142:18
                                  Academy’s Department         37:24-40:3
                                  Manager                      48:20-49:9
                                                               88:13-90:8
                                                               100:20-101:19
                                                               91:4-24
                                                               97:13-98:5
                                                               133:18-135:25
                                                               138:23-139:18
                                                               141:4-142:12
                                                               150:19-152:6
                                                               164:19-22
                                                               166:8-167:5
                                                               177:15-178:12
                                                               195:25-196:14
                                                               214:5-9

 4. Academy’s compliance          Academy’s Senior Director of 11:18-20
 practices and procedures         Compliance                   54:11-23
 with respect to all aspects of                                55:4-9
 firearms regulation and                                       80:2-17
 compliance.                                                   55:10-12
                                                               61:21-24
                                                               81:16-20
                                                               98:22-99:9
                                                               105:14-18
                                                               105:19-23
                                                               193:22-25
                                                               106:11-17
                                                               106:18-23
                                                               107:16-22
                                                               177:4-8; 177:21-24
                                                               178:1-8
                                                               196:11-16
                                                               239:16-23
                                                               247:17-24
                                                               252:10-253:1
                                                               272:5-16
                                                               272:17-24
                                                               292:23-294:5
                                                               273:8-12
                                                               275:13-21
                                                               276:2-19
                                                               277:18-24
                                              3

83332528v.1
         Case 5:18-cv-00555-XR Document 246-4 Filed 08/03/20 Page 5 of 5

                   SUMMARY OF ACADEMY SWORN TESTIMONY
                    RESPONSIVE TO GOVERNMENT SUBPOENA

                                                            277:25-278:7
                                                            291:4-6
                                                            295:7-296:21
                                                            296:22-297:7
                                Academy’s Store Director    54:24-57:4
                                Academy’s Sales Associate   140:11-141:2
                                                            144:23-145:12

 5. Academy’s acquisition       Academy’s Senior Director of 42:20-43:2
 and sale of the Sturm,         Compliance                   96:20-22
 Ruger & Co. AR-556,                                         97:1-98:13
 including sales to out of                                   99:25-100:7
 state purchasers, policies                                  101:1-7
 related to sales quotas for                                 103:25-104:15
 firearms, and policies                                      104:21-105:3
 related to permissibility of                                105:24-106:10
 altering contents of box
 received from an FFL
 distributor.
                                Academy’s Store Director    47:20-22
                                Academy’s Sales Associate   44:1-5
                                                            168:9-17
                                                            168:23-169:3
                                Academy’s Department        66:20-67:14
                                Manager                     99:7-22
                                                            187:1-7
                                                            193:25-194:23
                                                            194:24-195:9




                                             4

83332528v.1
